DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A, directed to Figs. 1-16 and 22, claims 1-10, in the reply filed on July 30, 2021 is acknowledged.
Drawings
Figure 3 is objected to because two components have the same reference character “24”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "second contact portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 pends from claim 5 and the second contact portion is introduced in claim 6. For purposes of examination, the Examiner will interpret the claim to require the torsion spring to only contact the first contact portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadic, EP 0786573. 
Regarding claim 1, Tadic teaches a lock with a long-travel deadbolt, comprising: 


    PNG
    media_image1.png
    278
    363
    media_image1.png
    Greyscale

Annotated excerpt Fig 1-Tadic
a driving member (unnumbered left side of 5; Fig 1) having an end fixed to a deadbolt (5) which is movably in the deadbolt recess (movement of 5 between Fig 1 and 3), the driving member having a slide slot (16) in which the first guide member is slidably received therein (col 4, lines 3-4), the driving member having a second guide member (19) on an end face thereof, a third notch (unnumbered feature Fig 4) defined in an bottom of the driving member and located at the rail (Fig 1); 

    PNG
    media_image2.png
    180
    350
    media_image2.png
    Greyscale

Annotated excerpt Fig 4-Tadic


    PNG
    media_image3.png
    200
    306
    media_image3.png
    Greyscale

Annotated excerpt Fig 5-Tadic
when in an unlock position, the deadbolt is located in the deadbolt recess and the first guide member is located at one inner end of the slide slot and the extension slot (Fig 1), when in an middle position, the deadbolt is located at the intermediate point and partially protrudes from the deadbolt recess, the extension plate is located at the rail (middle or intermediate position located between Fig 1 open or unlocked position and Fig 3 closed or locked position), when in a locked position, the deadbolt protrudes from the deadbolt recess, the extension plate is in contact with the first guide member so that the first guide member is located at the extension slot and the slide slot that is located opposite to the deadbolt (Fig 3).
Regarding claim 3, Tadic teaches the lock as claimed in claim 1, wherein the extension plate (6) includes a concaved portion (unnumbered curving in feature right side of outlined 6; Fig 1) defined in a lateral side corresponding to the second guide member (19; concaved portion located on same lateral side of extension plate as indicated in claimed invention Fig 3), the concaved portion and a sidewall of the concaved portion (unnumbered sidewall of curving in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tadic, EP 0786573, as applied to claim 1 above, and further in view of Liu, GB 2466665.
Regarding claim 2, Tadic teaches the lock as claimed in claim 1.
Tadic does not teach wherein the first guide member extends through a first guide hole defined in a restriction plate, the case includes a third positioning wall which includes a second positioning portion formed on an underside thereof, a resilient unit is biased between the restriction plate and the third positioning wall, the resilient unit is connected to the second positioning portion and a resilient direction of the resilient unit is correspondent to the first guide hole, the restriction plate includes at least one engaging member, an underside of the restriction plate is located at the rail, the driving member includes a first notch and a second notch defined in a top thereof, the first and second notches are located corresponding to the at least one engaging member, when in the locked position, the at least one engaging member is engaged with the second 
Liu teaches wherein the first guide member (152) extends through a first guide hole (431) defined in a restriction plate (43), the case (1) includes a third positioning wall (16) which includes a second positioning portion (unnumbered feature on bottom of 16; Fig 9) formed on an underside thereof, a resilient unit (433) is biased between the restriction plate and the third positioning wall, the resilient unit is connected to the second positioning portion and a resilient direction of the resilient unit is correspondent to the first guide hole (Figs 9, 13, 14; page 11, para 2.2, line 17), the restriction plate includes at least one engaging member (434), an underside of the restriction plate is located at the rail (unnumbered curving structural member to the right of 5, Fig 10), the driving member (42) includes a first notch (421) and a second notch (422) defined in a top thereof (Fig 9), the first and second notches are located corresponding to the at least one engaging member (page 1, para 57), when in the locked position, the at least one engaging member is engaged with the second notch (Fig 15), when in the unlocked position, the at least one engaging member is engaged with the first notch (Fig 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tadic’s latch with the restriction plate, driving member, and housing of Liu.  Doing so would create additional hardware features with which to control and operate the latch resulting in a higher performing latch with more satisfied customers.  
Regarding claim 4, Tadic teaches the lock as claimed in claim 1.
Tadic does not teach wherein the case includes a stop wall located between the core recess and the deadbolt recess, the deadbolt is movable in the deadbolt recess and stopped by the stop wall.
Liu teaches wherein the case (1) includes a stop wall (153; stop pillar performs stop function so therefore resembles a stop wall) located between the core recess (unnumbered area around 5; Fig 9) and the deadbolt recess (unnumbered area around 41; Fig 10), the deadbolt (41) is movable in the deadbolt recess (movement 41 between Figs 10 and 15) and stopped by the stop wall (stopped via 43 in retracted or extended positions; page 1, para 57; page 9, lines 15-20; page ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tadic’s housing to have Liu’s stop pillar and restriction plate functionality.  Doing so would create additional hardware features with which to control and operate the latch resulting in a higher performing latch with more satisfied customers.  
Regarding claim 9, Tadic teaches the lock as claimed in claim 1.
Tadic does not teach wherein the driving member includes a third guide member on one end face and a stop plate is pivotably connected to the third guide member, the stop plate includes an extension portion which includes a corner, the extension portion includes a rod which is slidable in an elongate groove defined in an end face of the case, when in the locked position, the rod is located at a top inner end of the elongate groove, when in the unlocked position, the rod is located at a bottom inner end of the elongate groove, and the corner is removed from the rail.
Liu teaches wherein the driving member (42) includes a third guide member (424) on one end face and a stop plate (45) is pivotably connected to the third guide 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tadic’s latch with the driving member, stop plate, and housing of Liu.  Doing so would create additional hardware features with which to control and operate the latch resulting in a higher performing latch with more satisfied customers.  
Regarding claim 10, Tadic teaches the lock as claimed in claim 1 wherein the core recess (unnumbered area around 13; Fig 1) includes a core (unnumbered lock cylinder; page 1, para 57).
Tadic is silent on the core having a cam which is rotatable along the rail (unnumbered curving structural member to the left of 13, Fig 1).
Liu teaches wherein the core recess (unnumbered area around 5; Fig 10) includes a core (5) received therein, the core has a cam (51) which is rotatable (page 1, para 57) along the rail (movement of 5 between Figs 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tadic’s lock core with the core structure of Liu.   By doing so, an industry standard construction would be adopted resulting in standard lock operations and reduced installer and operator issues.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tadic, EP 0786573, as applied to claim 1 above and further in view of Liu, GB 2466665 and AU 2010226865 A1.
Regarding claim 5, Tadic teaches the lock as claimed in claim 1, wherein the case (1) includes a latch bolt recess (upper section of 1 containing 13; Fig 1).
Tadic does not teach wherein the case includes a latch bolt recess and an installation recess, the case includes an installation hole defined in a Z-axis thereof and located within an inner bottom of installation recess, the latch bolt recess includes a latch bolt which includes a head, a passive member, and a spring, the passive member is fixed to the head, the spring is biased between an inside of the latch bolt recess and the passive member, when in a closed position, the spring extends to protrude the head out from the case, when in an opened position, the spring is compressed so that the head does not protrude out from the case, the installation recess (16) includes a top rotation member which includes a first transmission member, a first hole located corresponding to the installation hole, and a first contact portion, the installation recess includes a first positioning portion located corresponding to a distal end of the latch bolt recess, the first positioning portion includes a first resilient member which biases the first contact portion, when the first transmission member assigned to the top rotation member and is rotated by the top rotation member, the first contact portion compresses the first resilient member and pushes the passive member so that the spring is compressed and the head does not protrude out from the case, when in a closed position, the first resilient member bounces back and contacts the first contact portion, the first transmission member does not contact the passive member, the top rotation member includes a pivotal member which is pivotably connected to a transmission plate, the transmission plate includes a guide slot to which the second guide member is mounted, 
Liu teaches wherein the case (1) includes a latch bolt recess (unnumbered upper section of 1 containing 3; Figs 9, 10) and an installation recess (unnumbered upper section of 1 containing 36; Figs 9, 10), the case includes an installation hole (unnumbered feature where 36 is mounted; Figs 9, 10) defined in a Z-axis thereof and located within an inner bottom of installation recess (Figs 9, 10), 

    PNG
    media_image4.png
    529
    797
    media_image4.png
    Greyscale

Annotated excerpt Fig 10-Liu
the latch bolt recess includes a latch bolt (3) which includes a head (31), a passive member (34), and a spring (35), the passive member is fixed to the head (via 223; Fig 9), the spring is biased between an inside of the latch bolt recess and the passive member (page 8, lines 18-22), when in a closed position, the spring extends to protrude the head out from the case (Fig 10), when in an opened position, the spring is compressed so that 
AU 2010226865 A1 teaches it is known in the art, when in a closed position, the first transmission member (104) does not contact the passive member (24; Figs 3, 4, 7).  AU 2010226865 A1 also teaches the first transmission lever contacts passive member to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tadic’s latch with the latch bolt, rotation members, and transmission lever of Liu and the wider passive member of AU 2010226865 A1.  Doing so would create additional hardware features with which to control and operate the latch resulting in a higher performing latch with more satisfied customers.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tadic, EP 0786573, in view of Liu, GB 2466665 and AU 2010226865 A1 as applied to claim 5 above and further in view of Dimig et al., US 2000014835 (hereinafter Dimig) .
Regarding claim 8, Tadic in view of Liu and AU 2010226865 teaches the lock as claimed in claim 5 wherein the first resilient member (Liu 38) is a compression spring contacting a wall (Liu 14) of the installation recess (Liu, upper section of 1 containing 36; Figs 9, 10) and first contact portion (Liu 362; page 10, lines 18-23).  
Tadic in view of Liu and AU 2010226865 does not teach wherein the first resilient member is a torsion spring.
Dimig teaches biasing members include without limitation extension or compression coil springs, torsion springs, leaf springs, and other types of springs, elastic bands, or a take-up reel such that Paton teaches the first resilient member is a torsion spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression spring of Tadic in view Liu and AU 2010226865 A1 with the torsion spring of Paten.  Doing so exchanges .  
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 6, it is not known in the art for the first resilient member to simultaneously bias the top and bottom rotation member’s transmission members from making contact with the passive member.
Regarding claim 7, it is not known in the art for a passive member to be mounted in a groove between the casing wall and a fifth positioning wall comprising a first connector.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiu et al., US 20160047143 A1, teaches a method of inspecting a lock set with slotted deadbolt driving member and multiple apparatus plates.
Naylor, US 20070101776 A1, teaches a mortice lock with slotted deadbolt driving member, multiple apparatus plates, and key cylinder with cam.
Shih, US 6651466 B1, teaches a dual lock assembly with direction changeable latch bolt with slotted deadbolt driving member, multiple apparatus plates, and key cylinder with cam.
Errani, US 6302456 B1, teaches a latch and bolt lock with simultaneous closure activation of bolt and latch with slotted deadbolt driving member, multiple apparatus plates, and key cylinder with cam.
AU 2010226865 A1 teaches an escape lock with driving member with guide member and latch bolt mounted in passive member.
Korb, EP 0828046 A2, teaches a mortise lock with loop shaped rail.
Eigemeier, US 4322958 A, teaches a door lock with spring bolt and dead bolt with slotted deadbolt driving member and multiple apparatus plates.
Taylor, US 0580963 A, teaches a multiple part lock hub.
Errani, EP 0378124 A1, teaches a spring latch and bolt lock with emergency opening device with slotted driving member and multiple apparatus plates.
Kotterheidt, DE 3143710 A1, teaches a bolt lock with slotted driving member with guide member.
Casalis, US 3396560 A, teaches a lock with slotted deadbolt driving member, multiple apparatus plates, and key cylinder with cam.
Middleton, US 20060185405 A1, teaches a lock with slotted deadbolt driving member, multiple apparatus plates, and key cylinder with cam.
Chen, US 20170175420 A1, teaches a lockset assembly with selective opening and closing with multiple apparatus plates.
Chen, US 20080087055 A1, teaches a lock with slotted casing.
Shiu, US 20160060905 A1, teaches a lock structure with slotted deadbolt driving member and multiple apparatus plates.
Chen, US 20180266152 A1, teaches a multiple locking lock structure with multiple apparatus plates.
Alexander et al., US 7007985 B2, teaches an automatic deadbolt mechanism for a mortise lock with driving member with engagement member and multiple apparatus plates.
Huang, US 7661279 B2, teaches a lock assembly with slotted deadbolt driving member, multiple apparatus plates, and key cylinder with cam.
Lin, US 8079238 B2, teaches a lock device with multiple apparatus plates.
Raatikainen, US 6978646 B2, teaches an installation arrangement for controlling handle operation in a door lock and a door lock provided with an installation of this kind with multiple apparatus plates.
Kwan et al., US 5765410 A, teaches lock slotted driving member and loop shaped rail. 
Ruano Aramburu et al., US 6669245 B2, teaches a pushing device for the emerging of the bolt in locks with slotted driving member with multiple notches.  
Schröter et al., US 6050115 A, teaches a locking device with multiple apparatus plates.
Chiang et al., US 8371627 B2, teaches a latch bolt mechanism operable to allow for idle rotation of an exterior handle with slotted casing and driving member.
Martin, US 4648639 A, teaches an apparatus and method for a security lock with slotted bolt and key cylinder with cam.
Krachten, US 5027625 A, teaches a lock with catch, safety bolt and catch-locking slide with slotted driving member, multiple apparatus plates, and key cylinder with cam.
Niederhaeusern, CH 691908 A5, teaches a lock with bolt with tail in housing, insertion openings, closure cylinder, contact points, curved track and slot.  
Lin, EP 1580361 A1, teaches a door lock for front door with housing which is installed in door and door knob pressing to activate door knob with slotted driving member.  
Kotterheidt, DE 3047737 A, teaches a mortice lock protective plate consisting of rising tumbler with hole for pin and slot for lug locked into recesses.    
Gagnoud, EP 495736 A1, teaches a door lock with housing of reduced thickness with slotted casing and driving member. 
Kotterheidt, DE 3030393 A, teaches a drill resistant door lock with bottom clocking plate and rear angular plate protecting tumbler plate. 
Pingsmann et al., DE 2804603 A, teaches an impact proof door lock with plate pivotally mounted on driving member.
Kotterheidt, DE 3111247 A, teaches an intruder resistant mortice lock with slotted driving member and key cylinder with cam.
Mander, GB 2101668 A, teaches a double throw lock with three stage dead bolt extension with slotted driving member with multiple notches.
Weikinnes, DE 29822518 U1, teaches a mortice lock with side extension to spring bolt shaft to allow spring bolt to be extended further for increased security.
Steih, DE 3630156 A, teaches a door lock with pre-locking catch with stop pin on bolt in elongated hole in changeover lever.
Langham, EP 312654 A, teaches a security door lock with securing fixing for working bolt with slotted driving member with multiple notches.
DE 20021665 U1 teaches a door lock with slotted casing and driving member with plate with bent slot.
Roeger et al., EP 0575660 A2, teaches a mortise lock for a house door with loop shaped rail and driving member with multiple notches.  
Strle, DE 3603962 A, teaches a door lock with bolting bars with slotted driving member and multiple apparatus plates.
Gonzales-Navarro, EP 633377 A1, teaches a security mechanism for cylinder lock bolt with multiple slotted driving member and casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675